Plaintiff in error, defendant below, appeals from the decision of the district court of Canadian county rendering judgment in favor of the state of Oklahoma on relation of Edwin Dabney, Attorney General.
On the 1st day of March, 1933, there was filed herein by the Attorney General and the attorney for the appellant a stipulation wherein it is agreed that the same question is raised herein as grounds for reversal as was presented in the case of Clarence G. Wintermute, Plaintiff in Error, v. State ex rel. Edwin Dabney, Attorney General, No. 21455, 160 Okla. 192,16 P.2d 557, and the decision of the court in that cause is controlling and decisive in this case, and that the opinion of the court in said case may be adopted as the opinion of the court in this case.
Such being the case, it is ordered that the appeal herein be dismissed and the judgment of the lower court affirmed.
It further appearing that in order to supersede said judgment a bond was filed herein for $340, it is the further order of this court that judgment be entered upon the said supersedeas bond against the defendant below, plaintiff in error herein, and against the sureties thereon, in the sum of $340 and for costs, and that said judgment bear interest at the rate of six per cent. per annum from date of its entry in the trial court.
Note. — See under (1) annotation in 42 L. R. A. 767; 11 R. C. L. 637, 638; R. C. L. Perm. Supp. p. 2964.